DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 106.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said first, second and/or intermediate sections of the roller are provided with markings to enable the overall length of the roller to be determined therefrom” from claim 10, the “said upper marginal portion of the screen has a length substantially equal to or greater than the outer circumference of the roller such that said upper marginal portion wraps at least once around the roller as the screen is wound onto the roller” from claim 17, and the “first and second mounting brackets” of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 1 recites the limitation "the length" in line 6.  This should read “a length”.
Claim 1 recites the limitation "the overlap" in lines 6-7.  This should read “an overlap”.
Claim 1 recites the limitation "the gap" in line 11.  This should read “a gap”.
Claim 2 recites “An assembly as claimed in claim 1”. This should read “The assembly as claimed in claim 1”. This persists throughout the dependent claims.
Claim 4 recites the limitation "the outer surface" in line 2.  This should read “an outer surface”.
Claim 5 recites the limitation "the shape and dimensions" in line 2.  This should read “a shape and dimensions”.
Claim 6 recites the limitation "the outer surface of both the first and second roller sections" in lines 3-4.  This should read “an outer surface of both the first and second roller sections”.
Claim 6 recites the limitation "the outer surface of the roller" in line 6.  This should read “an outer surface of the roller”.
Claim 13 recites the limitation "the positions" in line 2.  This should read “positions”.
Claim 16 recites the limitation "the remainder" in line 3.  This should read “a remainder”.
Claim 17 recites the limitation "the outer circumference" in lines 2-3.  This should read “an outer circumference”.
Claim 19 recites the limitation "the ends" in line 4.  This should read “ends”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “a screen” in line 5. It is unclear whether the applicant intends on introducing a second screen, as a screen is already introduced in claim 1. The examiner interprets this as not introducing a second.
Claim 19 recites the limitation “a releasable fastening device” in line 6. It is unclear whether the applicant intends on introducing a second releasable fastening device, as one is already introduced in claim 1. The examiner interprets this as not introducing a second.
Dependent claims are rejected for depending from a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 8051993) in view of Lukos (US 20060070708).
Regarding claim 1, Tu teaches (figs. 1-4) an adjustable width roller blind assembly comprising a roller (5) having a longitudinal axis (the axis it rotates around), a generally rectangular screen (6) formed from a flexible sheet material (the material is flexible as it can roll up) having an upper marginal edge securable to the roller (the top part of screen equal to the circumference of the roller, column 3 lines 17-20), wherein the roller comprises substantially cylindrical and axially aligned first (1 on left in fig. 2) and second (1 on right in fig. 2) roller sections, and an intermediate section (2) located between and telescopically received within the first and second roller sections (shown in fig. 2) to permit adjustment of the length of the roller by adjusting the overlap between the first and second roller sections and the intermediate section (column 3 lines 44-57), wherein the upper marginal edge of the screen (the top part of screen equal to the circumference of the roller) is provided with a releasable fastening device (described in column 3 lines 17-21) adapted to releasably attach (squeezing the shade into the slot is a releasable attachment means) the screen (6) to the first and second roller sections (both sections have the fabric slot 12, column 3 lines 6-9), said releasable fastening device (as described in column 3 lines 17-21) adapted to engage the first and second roller sections (both sections have the fabric slot 12, column 3 lines 6-9), bridging the gap therebetween by the intermediate section (2), when the screen is attached to the roller (the fabric slot (12) extends the length of both of the first and second sections (both 1), figure 1 shows the screen bridging any gap between the sections). Tu does not teach the releasable fastening device comprising a substantially rigid elongate member.
Lukos teaches (fig. 4) a roller blind assembly (20) with a releasable fastening device comprising a substantially rigid elongate member (54, this is made of PVC which is considered substantially rigid, paragraph 0034 lines 10-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tu by having the releasable fastening device comprise a substantially rigid elongate member that is to be inserted into the elongate slot. This alteration provides the predictable and expected result of a more secure connection between the roller and the sheet.
Regarding claim 2, modified Tu includes Lukos which teaches (figs. 1-4) that the elongate member (54 in Lukos) defining said fastening device is formed from a substantially rigid material that resists bending (the construction/composition of the insert 54 disclosed in paragraphs 0032 and 0034 is inherently at least substantially rigid and at least slightly resists bending).
Regarding claim 3, modified Tu teaches (figs. 1-4) that the first and second sections (1) of the roller (5) are provided with an elongate slot (12) extending substantially over the entire length of the roller (fig. 2 shows the slot extending the length of the sections) and parallel to the axis of the roller (the slot extends parallel to the axis of rotation of the roller), said fastening device comprising an elongate strip (it is understood that the elongate strip is not intended on being a separate member from the rigid elongate member, which is taught by the elongate member 54 of Lukos) receivable within said elongate slot (as shown in fig. 4 of Lukos).
Regarding claim 4, modified Tu teaches (figs. 1-4) that the elongate slot (12) extends substantially tangentially to the outer surface of the first and second sections of the roller (as shown in fig. 2) for receiving at least a portion of said elongate strip (54 in Lukos) defining the fastening device.
Regarding claim 5, modified Tu teaches (fig. 1-4) that that the shape and dimensions of the slot (12) and that of the elongate strip (54 in Lukos) are such that, in use, when the elongate strip defining the fastening device is inserted into the slot (12) to secure the screen to the roller (5), the resulting assembly presents a circular cross section of substantially constant radius (fig. 4 of Tu shows a substantially constant radius cross section of the roller, and figure 4 of Lukos shows a substantially constant radius cross section of the roller and that the curvature of the elongate strip is tangent to the roller and substantially the same radius).
Regarding claim 6, modified Tu teaches (figs. 1-4) that the elongate strip (54 in Lukos) defining the 5fastening means comprises a base portion (see annotated fig. 4 of Lukos below) adapted to lie against or within a seat (as depicted in annotated fig. 4 of Tu below) formed in the outer surface of both the first and second roller sections adjacent said slot (annotated fig. 4 of Tu) and a terminal portion (annotated fig. 4 of Lukos) shaped to be received within the elongate slot of the first and second roller sections, the base portion having a curved outer face defining a continuation of the outer surface of the roller (as shown in annotated fig. 4 of Lukos).

    PNG
    media_image1.png
    631
    936
    media_image1.png
    Greyscale

Regarding claim 7, modified Tu teaches (fig. 4 of Lukos) that a portion of the slot (12) is defined by a lip (annotated fig. 4 of Lukos above) extending in a direction substantially tangential to the outer surface of the first and second roller sections (1), such that said terminal portion of the fastening device can be received beneath said lip.
Regarding claim 8, modified Tu teaches (fig. 4 of Lukos) that an outer face of said lip (the portion flush with the outer surface of the roller) defines a portion of the outer surface of the roller.
Regarding claim 9, modified Tu teaches (fig. 4 of Lukos) that said seat formed in the outer surface of both the first and second roller sections (annotated fig. 4) includes a recess (just the area between the two lips) and the elongate strip includes a projection (the right side of the terminal portion) cooperating with said recess to retain the elongate strip defining the fastening device within the slot.
Regarding claim 11, modified Tu teaches (figs. 1-4) that first and second sections (1) of the roller (5) incorporate formations (13) engaging cooperating formations (28) on the intermediate section (2) to prevent rotation of the first and second sections with respect to the intermediate section and thereby with each other (the formations engaged as shown in fig. 4 prevents relative rotation among the components).
Regarding claim 12, modified Tu teaches (figs. 1-4) that the cooperating formations (28) comprise at least one elongate channel (area between flanges sticking up from the intermediate section in fig. 4) formed in an outer surface of the intermediate section (2) within which is received a cooperating projection (bottom face of 13) extending from an inner surface (fig. 4) of each of the first and second sections (1) of the roller (5).
Regarding claim 13, modified Tu teaches (figs. 1-4) a locking device (comprising the multiple holes 15 and screws 150) is provided for locking the positions of the first and second roller (1) sections with respect to the intermediate section (2) to fix the length of the roller (column 3 lines 57-62).
Regarding claim 14, modified Tu teaches (figs. 1-4) that the locking device (comprising the multiple holes 15 and screws 150) comprises one or more radial apertures (15) formed in the first and second roller sections (both sections have one) and fasteners (150) insertable through said radial apertures to engage the intermediate section (2).
Regarding claim 15, modified Tu teaches (figs. 1-4) that the fasteners (150) comprise self-tapping screws (The screws are threaded because they are fastened with a threated hole as described in column 3 lines 48-50. If the threaded screw was screwed into a non-tapped hole with a diameter narrower than the diameter of the screw, the screw would tap the hole).
Regarding claim 16, modified Tu teaches (figs. 1-4) an upper marginal portion of the screen (the upper half of the screen, including the upper marginal edge) is formed from a material having a greater thickness than the remainder of the screen (when the screen is wound around the roller and starts to overlap, the thickness is greater than the thickness of the lower half of the screen), said releasable fastening device (this comprises the substantially rigid elongate member 54) by which the screen is attached to the roller being provided on said upper marginal portion of the screen.
Regarding claim 17, modified Tu teaches (figs. 1-4) that the upper marginal portion (the upper half of the screen, including the upper marginal edge which is equal to the circumference of the roller as defined in the claim 1 rejection above) of the screen has a length greater than the outer circumference of the roller (the upper marginal portion must be longer than the circumference because it includes the upper marginal edge which is equal to the circumference of the roller) such that said upper marginal portion wraps at least once around the roller as the screen is wound onto the roller (since the length is longer than the circumference it will wrap around at least once).
Regarding claim 18, modified Tu teaches (figs. 1-4) that the remainder of the screen (bottom half) is releasably attached (the screen can be cut to a different length if needed) to a lower marginal edge (lower end of top half) of said upper marginal portion (top half) of the screen.
Regarding claim 19, as best understood, modified Tu teaches (figs. 1-4) a method of installing a roller blind assembly (shown in fig. 1) to a window opening (the space around the assembly) comprising the steps of fitting first and second mounting brackets (both 7) to either side of the window opening (the brackets 7 are in the assembly, thus they have been fit in the opening), extending the first and second roller sections (1) of the roller (5) away from each other until the ends of the roller engage the first and second mounting brackets (fig. 1 shows the roller sections extended away from each other until they engage the brackets), providing a screen (the screen 6 is in the fig. thus it is provided) wherein an upper marginal edge (the top part of screen equal to the circumference of the roller) of the screen is provided with a releasable fastening device (this comprises the substantially rigid elongate member 54) for releasably attaching (it is possible to remove the fastening device from the slot) the screen (6) to the first and second roller sections (1) and having a width substantially equal to the extended length of the roller (shown in fig. 1) and attaching the releasable fastening device of the screen to the roller (it is attached in fig. 1).
Regarding claim 20, as best understood, modified Tu teaches (figs. 1-4) the method comprising the step of locking the first and second roller sections (1) to the intermediate section (2) to fix the length of the roller prior to attaching the screen (6) thereto (column 3 lines 57-62).
Regarding claim 21, as best understood, modified Tu teaches (figs. 1-4) that the releasable fastening device bridges a gap between the first and second roller sections (1) to support the screen when it is wound onto the roller (the fabric slot (12) and the top of the screen extends the length of both of the first and second sections (both 1), figure 1 shows the screen bridging any gap between the sections).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 8051993) in view of Lukos (US 20060070708) as applied to claim 1, and further in view of Donofrio (US 4157108).
Regarding claim 10, modified Tu does not teach that the first, second and/or intermediate sections of the roller are provided with markings to enable the overall length of the roller to be determined therefrom.
Donofrio teaches (fig. 1) markings (40) on the outer surfaces of the roller section (120) to enable the overall length of the roller to be determined therefrom (these markings help a user determine the width needed of the blind).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tu by adding to the first section of the roller, markings to enable the overall length of the roller to be determined therefrom. This alteration provides the predictable and expected result of a user being able to set the desired length of the assembly, making assembly easier.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         
/ABE MASSAD/Examiner, Art Unit 3634